CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Vista Fund: We consent to the use of our report dated September 15, 2009 for Putnam Vista Fund, incorporated herein by reference, and to the references to our firm under the caption Appendix B: Form of AGREEMENT AND PLAN OF REORGANIZATION in the Prospectus/Proxy Statement and under "Independent Registered Public Accounting Firms" in the Statement of Additional Information. Boston, Massachusetts July 16, 2010
